Name: 1999/160/EC, Euratom: Council Decision of 23 February 1999 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-03-02

 Avis juridique important|31999D01601999/160/EC, Euratom: Council Decision of 23 February 1999 appointing a member of the Economic and Social Committee Official Journal L 054 , 02/03/1999 P. 0016 - 0016COUNCIL DECISION of 23 February 1999 appointing a member of the Economic and Social Committee (1999/160/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 194 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof,Having regard to Council Decision 98/545/EC, Euratom of 15 September 1998 appointing the members of the Economic and Social Committee for the period from 21 September 1998 to 20 September 2002 (1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr Nikolaos Lerios, of which the Council was informed on 8 February 1999;Having regard to the nominations submitted by the Greek Government,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Nikolaos Vassilaras is hereby appointed a member of the Economic and Social Committee in place of Mr Nikolaos Lerios for the remainder of his term of office, which runs until 20 September 2002.Done at Brussels, 23 February 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 257, 19. 9. 1998, p. 37.